808 F.2d 1427
Leslie EVANS, Plaintiff-Appellant,v.W.E. JOHNSON, Warden, Defendant-Appellee.
No. 86-7017

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Feb. 2, 1987.
Leslie Evans, pro se.
Thomas R. Allison, Montgomery, Ala., for Johnson.
Appeal from the United States District Court for the Southern District of Alabama.
Before RONEY, Chief Judge, HILL and KRAVITCH, Circuit Judges.
PER CURIAM:


1
Leslie Evans filed this 42 U.S.C.A. Sec. 1983 civil rights complaint against his prison warden, alleging his constitutional rights were violated when prison officials would not allow his family to visit him on June 26, 1984.  Based on the applicable law and the facts found by the district court, set forth in the magistrate's report after an evidentiary hearing, which findings are not clearly erroneous, judgment was properly entered against plaintiff.


2
A convicted prisoner has no absolute constitutional right to visitation, such privilege being subject to the discretion of prison authorities, provided the visitation policies of the prison meet legitimate penological objectives.   Lynott v. Henderson, 610 F.2d 340, 342 (5th Cir.1980);  McCray v. Sullivan, 509 F.2d 1332, 1334 (5th Cir.), cert. denied, 423 U.S. 859, 96 S.Ct. 114, 46 L.Ed.2d 86 (1975).


3
The facts in this case clearly meet that standard.


4
AFFIRMED.